Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-14 and 16-18 are pending. Claims 1-14 and 16-18 are under examination.

	
Withdrawn rejections
Applicant's amendments and arguments filed 07/28/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 101 and 112(b) rejections of claim 15, in the non-final mailed 12/03/2020 are withdrawn. Claim 15 has been cancelled.
The 112(b) rejection of claims 2, 5, 7 and 10-14, in the non-final mailed 12/03/2020 is withdrawn. The indefinite phrases “in particular” and “preferably” have been deleted. Upon further consideration, claim 14 was found to be definite.
The 103(a) rejection of claims 1-4, 6-12 and 15 over ‘013 (USPGPub 2010/0185013, Published 07-2010), Dams et al. (Safe, Selective, and High-Yielding Synthesis of Acryloyl Chloride in a continuous-Flow System, Chem Sus Chem, 9, pp. 1945-1952, Published 06-2016. As cited in the IDS filed 08/17/2020) and ‘205 (CN101781205, Published 07-2010. All references to 205 are made to an attached 
The following newly applied 112(d) and 103(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The newly added molar ratio of 1 to at least 1.02 does not further limit the molar ratio of 1 to at least 0.8 in claim 1. The limitation shifts the range above 1. This rejection was necessitated by amendment.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘013 (USPGPub 2010/0185013, Published 07-2010), Dams et al. (Safe, Selective, and High-Yielding Synthesis of Acryloyl Chloride in a continuous-Flow System, Chem Sus Chem, 9, pp. 1945-1952, Published 06-2016. As cited in the IDS filed 08/17/2020) and ‘205 (CN101781205, Published 07-2010. All references to 205 are made to an attached machine translation). This rejection was necessitated by amendment.


Interpretation of Claims

    PNG
    media_image1.png
    363
    630
    media_image1.png
    Greyscale

	 
Scope of the Prior Art
	013 teaches (Example 1, par. 90) a process to prepare acryloyl chloride (instant claims 10-13) within a reaction chamber of a flow-through microreactor. 013 teaches (Example 1, par. 90) the reactant acrylic acid (instant carboxylic acid, claims 4-5) and 
Concerning the instant incorporation of the reactants into the flow reactor, 013 teaches (Example 1, par. 90) the first and second inlet streams flowed into a reaction chamber.
Concerning step instant d) 013 teaches (Example 1, par. 90) the reaction product flowed from the reaction chamber through a residence time channel to an outlet. A sample of the reaction stream was recovered which contained acryloyl chloride.
013 teaches (par. 32) residence time, catalyst, reactants solvent and temperature being variables/factors that affect the outcome of the product mixture.
Concerning the temperatures of instant claims 1 and 2, 013 teaches (Example 1, par. 90) the reaction chamber was set at a temperature of 40C and teaches (par. 76) a specific temperature range of 20 to 60C for the reaction chamber. 
Concerning the alpha, beta-unsaturated carboxylic acids and acid halides in claims 17-18 and the solvent limitation of claim 14, 013 teaches (par. 47) the process provides for the forming of α,β-unsaturated carbonyl halide (instant α,β-unsaturated carboxylic acid halide) from a α,β-unsaturated carboxylic acid. 013 teaches (par. 47) “the reaction can be conducted in the presence or absence of a solvent”.

Ascertaining the Difference
013 does not teach the instant phosphoryl chloride (instant claim 10 and 16).

013 does not teach the instant residence time in the reaction chamber being 1 to 600 seconds.
Secondary Reference
	205 teaches (par. 27) the ratio of the acrylic acid to the phosphorous oxychloride (instant phosphoryl chloride) is 6:1-6. 205 teaches (par. 19) overlapping reactions as taught by 013 (example 1) and teaches (par. 19) over lapping chlorinating agents as taught by 013 (par. 35). These teachings render 205 analogous art to the invention.
	Dams et al teach (Table 4) similar reactions as taught by 013. For example, Dams et al teach (Table 4) acryloyl chloride being produced via reacting acrylic acid with a chlorinating agent and excess molar amounts of DMF. Dams et al teach (Table 4) the carboxylic acid to DMF being 1:0.5 to 1:2 and teaches increased amounts of DMF to the carboxylic acid increases the conversion of the acrylic acid.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 013, 205 and Dams et al. to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the phosphoryl chloride as taught by 205 (par. 27) in place of the oxalyl chloride taught by 013 
The ordinary artisan taught by 205 (par. 27) to utilize ratios of the acrylic acid to the instant phosphoryl chloride at 6:1-6 would have tried a molar ratio of 1:1 with a reasonable expectation of success. 
Additionally, the ordinary artisan would have arrived at the instant phosphoryl chloride to carboxylic acid ratios via routine experimentation because 013 teaches (par. 32) residence time, catalyst, reactants solvent and temperature being variables/factors that affect the outcome of the product mixture. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning the newly added limitation of the molar ratio of the carboxylic acid to phosphoryl halide of 1 to at least 1.02, 205 teaches (par. 27) the ratio of the acrylic acid to the phosphorous oxychloride (instant phosphoryl chloride) is 6:1-6. This ratio includes 1 to 1 (or 6 to 6). This overlaps the instant 1 to 1.02 range (see MPEP 2144.05 I). Moreover, 1.02 is so close to the value of 1 that the ratios would be expected to have the same properties. See MPEP 2144.05.
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the carboxylic acid to DMF ratios taught by Dams et al. (Table 4) in the process to prepare acryloyl chloride taught In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Concerning the residence time of the reaction product stream in the reaction chamber (instant claim 3), the reaction taught by 013 (Example 1) encompasses the instant residence times. Moreover, the ordinary artisan would have arrived at the instant invention of the residence times via routine experimentation because 013 teaches (par. 32) residence time, catalyst, reactants solvent and temperature being variables/factors that affect the outcome of the product mixture. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive.
Applicant’s Arguments:
Applicant argues the instant amount of carboxylic acid is no greater than 0.2 moles of the phosphoryl halide. However, Examples 4 and 5 of reference 205 contain much higher amounts of carboxylic acid and thus, does not meet this claim limitation.
Examiner’s response:
See MPEP 2123 II. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”
	205 teaches (par. 27) the ratio of the acrylic acid to the phosphorous oxychloride (instant phosphoryl chloride) is 6:1-6. This ratio includes 1 to 1 (or 6 to 6). This overlaps the instant 1 to 1.02 range (see MPEP 2144.05 I). Moreover, 1.02 is so close to the taught value of 1 that the ratios would be expected to have the same properties. See MPEP 2144.05.
	Applicant’s Arguments:
	Applicant argues that the instant phosphoryl chloride was found by the inventor to have 3 reactive chlorines wherein only one typically reacts with the acryloyl chloride at lower temps. Higher temps lead to higher reactivity of the remaining chlorines but leads to higher by-products.
	Examiner’s response:
	Applicant’s assertion of the inventor’s findings are not supported in the original disclosure. If the applicant is asserting an unexpected result, e.g. the reactivity of the three chlorines on the phosphoryl chloride, then this result should have been in the original disclosure or submitted in a declaration or affidavit per MPEP 716.01(c).

	See MPEP 716.01(c) II “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results”.
	Additionally, applicant is claiming only “one chloride typically reacts with the acryloyl chloride at lower temperatures”. The examiner is questioning if the applicant is referring to the carboxylic acid reactant and not the product, acryloyl chloride. The typical reaction would be that a chloride would react with acrylic acid (a carboxylic acid) to prepare the product acryloyl chloride.
With regards to the by-products and higher temps, this relationship is discussed in reference 013 in paragraph 43. Wherein 013 teaches (par. 43) “the result of lower reaction temperatures may reduce the amount of by-products…”.


Conclusion
Claims 1-14 and 16-18 are rejected. No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622